UNITED STATES of America, Plaintiff-Appellee,
                                                       v.

        J.W. MOORE; James Moore, a.k.a. "Buster"; Francis Williams, Defendants-Appellants.

                               United States of America, Plaintiff-Appellee,
                                                       v.

                                 Arlutha W. Smiley, Defendant-Appellant.
                               United States of America, Plaintiff-Appellee,

                                                       v.

                             Rosa Mae Smiley Williams, Defendant-Appellant.
                                    Nos. 94-7047, 94-7051 and 94-7055.

                                       United States Court of Appeals,

                                              Eleventh Circuit.

                                                 July 8, 1999.
Appeal from the United States District Court for the Middle District of Alabama (No. CR-93-310-N); Ira
DeMent, Judge.

Before EDMONDSON and BIRCH, Circuit Judges, and MORAN* Senior District Judge.
        Prior Report: 168 F.3d 1234

        PER CURIAM:
        The petition(s) for rehearing filed by appellants FRANCIS WILLIAMS, ARLUTHA W. SMILEY,
and ROSA MAE WILLIAMS are DENIED.

        Footnote 2 in the original opinion, however, is stricken altogether and this language is put in its place

as the new footnote 2:
        The evidence is detailed in Section III, addressing appellants' claims about multiple conspiracies, and
        in Section VI, where appellants' sentencing claims are addressed.




   *
     Honorable James B. Moran, Senior United States District Judge for the Northern District of Illinois,
sitting by designation.